Citation Nr: 1329187	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-36 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in 
excess of 50 percent for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertension to 
include as secondary to a service-connected disability.

3.  Entitlement to service connection for transient ischemic 
attacks (TIAs) to include as secondary to a service-
connected disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The Veteran served on active duty with the United States 
Marine Corps from July 1966 to April 1969. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The July 2006 rating decision in pertinent part denied 
service connection for hypertension and TIAs.  In the March 
2007 rating decision, the RO granted service connection for 
PTSD at a 30 percent evaluation, effective October 31, 2005; 
the Veteran contends a yet higher initial evaluation is 
warranted.  In September 2008, the RO granted an increased 
initial 50 percent rating for PTSD for the entirety of the 
appeal period.  The Veteran has indicated this did not 
represent a full grant of the benefit sought, and hence the 
issue remains on appeal.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at personal hearing held at the Board's 
Washington, DC, offices in November 2012.  A transcript from 
this hearing is of record.

A claim for increased evaluation includes a claim for a 
finding of total disability based on individual 
unemployability (TDIU) where there are allegations of 
worsening disability and related unemployability.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  At his November 2012 
hearing, the Veteran testified that he was unable to 
maintain employment as a result of his service-connected 
PTSD and his service-connected physical disabilities.  The 
issue is considered on appeal as part of the claim for 
increased rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the claims for an initial rating in excess 
of 50 percent for PTSD, service connection for hypertension 
as secondary to a service-connected disability, service 
connection for TIAs as secondary to a service-connected 
disability and entitlement to a TDIU.

Relevant to all claims are updated VA treatment records; the 
Veteran indicated at the Board hearing that he continues to 
receive treatment.  The duty to assist requires that VA make 
all necessary efforts to obtain relevant records in the 
possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Further, VA records are considered to be 
constructively of record and VA is charged with knowledge of 
their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  The Veteran did not identify 
ongoing private treatment.

PTSD

The Veteran most recently underwent a VA PTSD examination in 
December 2009.  At his November 2012 hearing, the Veteran 
testified that his PTSD symptoms had increased in severity 
since his last examination, and he provided specific 
examples of worsening.

Where the Veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, 
VA must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991) (observing that where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected PTSD disability, 
a contemporaneous examination is warranted, with findings 
responsive to the applicable rating criteria.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination, one which takes into account the 
records of prior medical treatment, so that the evaluation 
of the claimed disability will be a fully informed one) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").

Service Connection

There are multiple opinions regarding the etiology of the 
Veteran's current hypertension and TIA disabilities.

However, that development has focused on the role of PTSD in 
causing or aggravating the cardiovascular and 
cerebrovascular conditions.  At the November 2012 hearing, 
the Veteran and his representative requested that the 
alternative theory of a secondary relationship to other 
service-connected disabilities be explored, in particular 
diabetes mellitus.

The Board agrees that such development is necessary.  
Medical opinions of record either fail to offer an adequate 
rationale for stated opinions, address solely the 
possibility of causation (as opposed to aggravation), or 
lack clarity when identifying the diagnosed conditions.  
They are therefore not adequate for adjudication purposes; 
VA must provide an examination that is adequate for rating 
purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Remand is therefore required with respect to hypertension 
and TIA's, to secure adequate nexus opinions with regard to 
diabetes and any other service-connected disabilities, aside 
from PTSD.

TDIU

Entitlement to TDIU is dependent upon evaluation of the 
impact of service-connected disabilities on a Veteran's 
ability to secure and follow substantially gainful 
employment.  38 C.F.R. §§ 3.341, 4.15, 4.16.  Here, there 
remain open questions regarding service connection of 
various disabilities, and the evaluations to be assigned for 
already service-connected conditions.  The development 
ordered in connection with those pending appeals will 
provide information and evidence relevant to TDIU.  It would 
therefore be premature and potentially prejudicial to the 
Veteran to adjudicate TDIU at this time.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Moreover, in connection with the obtaining of a clearer 
picture of current disability levels, evidence specific to 
the impact of conditions on occupational functioning may be 
obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is required.)

1.  Associate with the claims file 
complete VA treatment records from the 
medical center in Salisbury, North 
Carolina, and all associated clinics, as 
well as any other VA facility identified 
by Veteran or in the record, for the 
period of December 2009 to the present.

2.  Schedule the Veteran for a VA mental 
disorders examination.  The examiner 
must describe in detail the current 
signs and symptoms of service-connected 
PTSD, and discuss the impact of PTSD on 
daily functioning.  Specific discussion 
of the impact on occupational social, 
family, and academic functions is 
required.

3.  Schedule the Veteran for an 
appropriate VA examination for 
assessment of hypertension and TIA's.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner must opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that either 
hypertension or TIA's were caused or 
aggravated (worsened beyond the natural 
progression) by any service-connected 
disability.  The roles of PTSD, 
diabetes, and ischemic heart disease 
must be specifically discussed.  With 
regard to diabetes, discussion of the 
role, if any, on identified diabetic 
nephropathy is required.

A full and complete rationale for any 
opinion expressed is required.  If the 
examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
must state whether the need to speculate 
is caused by a deficiency in the state 
of general medical knowledge (i.e. no 
one could respond given medical science 
and the known facts) or by a deficiency 
in the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).  Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA Social 
and Industrial Survey examination.  The 
claims folder must be reviewed in 
conjunction with the examination.  The 
examiner must discuss in detail the 
impact of the Veteran's service-
connected coronary artery disease, PTSD, 
diabetes, bilateral lower extremity 
peripheral neuropathy, tinnitus, and 
hearing loss have upon occupational and 
social functioning.

5.  Thereafter, readjudicate the issues 
on appeal, to include entitlement to a 
TDIU.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



